DREW, Justice.
We denied certiorari in this cause, without opinion, on February 23, 1954. See 30 F.S.A. Rule 34(b) of this Court.
A petition for rehearing is now before us urging that the decree of the lower court is manifestly erroneous and unconscionable, and should be reversed. However true this may be, we have no jurisdiction whatever in the matter because the decree complained of is a final decree which may be reviewed by us only on an appeal duly taken within the time fixed by statute. Moreover, even if the decree could be considered interlocutory; it is dated November 6, 1953, ninety days before the petition for certiorari was filed in this Court. The order of the Circuit Judge below purporting to extend the time for appeal was wholly ineffective either for that purpose or for the purpose of enlarging the time for filing a petition for writ of certiorari.
Rehearing denied.
ROBERTS, C. J., and THOMAS and HOBSON, JJ., concur.